Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
	Claims 2 and 6 are objected to because of the following informalities:  
	In claim 2 and 6, the equation in the claim is blurry and not clearly recognizable. It should be reproduced in a form that can be easily read. 
	Claims 1 and 5 are objected to because of the following informalities:  
	In claim 1 and 5, the claim recites a word “arror”. It should be “error”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bosse, Michael, and Robert Zlot. ("Continuous 3D scan-matching with a spinning 2D laser." 2009 IEEE International Conference on Robotics and Automation. IEEE, 2009.) in view of Shin, Yong-Deuk, et al. ("A study on reliability enhancement for laser and camera calibration." International Journal of Control, Automation and Systems 10.1 (2012): 109-116.) and Nüchter, Andreas. (3D robotic mapping: the simultaneous localization and mapping problem with six degrees of freedom. Vol. 52. Springer, 2008).
As to claim 1, Bosse discloses a real-time three-dimensional map building method using a three- dimensional lidar (Bosse, abstract), comprising: 
representing three-dimensional map data of a surrounding environment acquired by using a three-dimensional lidar attached to a moving object as voxels (Bosse, abstract, fig. 1, fig. 2.); 
acquiring an eigenvalue and an eigenvector for each voxel based on all three-dimensional points in a three-dimensional map represented as the voxels (Bosse, abstract, fig. 2, page 4313, second col, “Figure 2 illustrates the moment ellipsoids for a voxelized point cloud taken by the 3D scanner. The lengths of the axes of the ellipsoids can be used to determine whether the local structure is more planar or cylindrical. The eigenvectors and eigenvalues of the centralized second-order moment matrix are the squared lengths and directions of the axes of the ellipsoid best fitting the points. Intuitively, when the smallest eigenvalue is much smaller than both other eigenvalues, the point cloud resembles a plane. When both the smallest and next smallest eigenvalues are much smaller than the largest eigenvalue, the point cloud resembles a cylinder. When all three eigenvalues are of similar magnitudes, then the point cloud resembles a more spherical shape.”);
detecting a three-dimensional corresponding points in the voxels corresponding to all the three-dimensional points newly acquired by using the three-dimensional lidar while the moving object travels (Bosse, abstract, fig. 1, fig. 2, page 4312, 3D sensor.); 
calculating a rotation transformation and a translation transformation point belongs and a vector generated from a three- dimensional corresponding point (Bosse, page 4312, “determine the six-dimensional (translational and rotational)
motions.” Page 4315.); and 
updating the three-dimensional map data based on the rotation transformation and the translation transformation ((Bosse, page 4317, Fig. 10, “generate the globally consistent map and trajectory in 6DOF” “the algorithm is still able to construct a locally accurate map and trajectory.”)
Bosse does not explicitly disclose for minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel.
Shin teaches minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel (Shin, page 109, “compute the inner product of all 3D range data on the plane from a laser scanner with a normal vector. The result of the inner product is the magnitude of the distance from the camera to the pattern board. This gives a constraint on the laser and camera calibration.” Page 111, 3.3. Solving the calibration matrix. “the calibration result can be obtained by minimizing the following mean squared objective function” 3.4. Reliability problem of the calibration solution. Page 113-114, 4.3, “minimizes the following equation with point pairs which have minimum Euclidean distance”)
Bosse and Shin are considered to be analogous art because all pertain to 3D point cloud map. It would have been obvious before the effective filing date of the claimed invention to have modified Bosse with the features of “minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel” as taught by Shin. The suggestion/motivation would have been in order to have reliability enhancement for laser and camera calibration.
Nüchter also teaches minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel (Nüchter, page 36, “Calculate transformation (R, t) that minimizes the error function Eq. 4.1” page 37-47, see section relate to Computing the Transformation.).
Bosse and Nüchter are considered to be analogous art because all pertain to 3D point cloud map. It would have been obvious before the effective filing date of the claimed invention to have modified Bosse with the features of “minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel” as taught by Nüchter. The suggestion/motivation would have been in order to calculate the transformation.

As to claim 3, claim 1 is incorporated and the combination of Bosse, Shin and Nüchter discloses the updating of the three-dimensional map data includes acquiring new eigenvalue and eigenvector if the three-dimensional point transformed based on the rotation transformation and the translation transformation is a new region, and updating the eigenvalue and eigenvector of the voxel if the three- dimensional point belongs to the voxel in the same space as the three- dimensional corresponding point (Bosse, page 4313, ICP scan matching algorithm, “applied to local regions with strong shape characteristics. More specifically, the workspace is discretized into a 3D grid, and then the points that fall into each voxel are examined to determine how planar or cylindrical that voxel is. Matches between planar features are then constrained by the offset between the centroids in the direction of their surface normals and the angle between their surface normals. Similarly, matches between cylindrical features are constrained by the offsets perpendicular to the cylinder axis.” “The local shape parameters for each voxel can be computed from the moments of the set of points that fall within it.”  Page 4314, second col. Page 4316, algorithm 1. Also see Nüchter, Page 79, section 5.1.3 error diffusion, “Assume a loop consists of n 3D scans and the n-th was matched against scan number 1 yielding a transformation (R, t). The remaining scans of the loop are updated as follows”.)

As to claim 4, claim 1 is incorporated and the combination of Bosse, Shin and Nüchter discloses the calculating of the rotation transformation and the translation transformation includes determining that the error is minimum if differences between the rotation transformation and translation transformation which are updated and the rotation transformation and translation transformation which are calculated immediately before are less than a predetermined threshold (Nüchter, page 4, “minimizing a quadratic error function Q(x)” “The poses of the robot are concatenated to the vector x. yi is the i-th measurement with the covariance matrix Ci and fi(x) is the corresponding measurement function. This measurement function returns the value, that the measurement should have if the landmark is visible from pose x. Minimizing Eq. (1.1) means finding a good map. It can be performed using the Levenberg-Marquardt algorithm.”).

As to claim 5, the combination of Bosse, Shin and Nüchter discloses a real-time three-dimensional map building device using a three- dimensional lidar, comprising: a voxel representation unit that represents three-dimensional map data of a surrounding environment acquired by using a three-dimensional lidar attached to a moving object as voxels; an eigenvalue and eigenvector acquisition unit that acquires an eigenvalue and an eigenvector for each voxel based on all three-dimensional points in a three-dimensional map represented as the voxels; a corresponding point detection unit that detects a three-dimensional corresponding point in the voxel corresponding to all the three-dimensional points of three-dimensional data newly acquired by using the three-dimensional lidar while the moving object travels; a transformation calculation unit that calculates a rotation transformation and a translation transformation for minimizing an error by minimizing an inner product value between the eigenvector weighted by the eigenvalue of the voxel to which the three-dimensional corresponding point belongs and a vector generated from a three-dimensional corresponding point; and a map updating unit that updates the three-dimensional map data based on the rotation transformation and the translation transformation (See claim 1 for detailed analysis.)

As to claim 7, claim 5 is incorporated and the combination of Bosse, Shin and Nüchter discloses the map updating unit acquires new eigenvalue and eigenvector if the three-dimensional point transformed based on the rotation transformation and the translation transformation is a new region, and updates the eigenvalue and eigenvector of the voxel if the three-dimensional point belongs to the voxel in the same space as the three-dimensional corresponding point (See claim 3 for detailed analysis.)

As to claim 8, claim 5 is incorporated and the combination of Bosse, Shin and Nüchter discloses the transformation calculation unit determines that the error is minimum if differences between the rotation transformation and translation transformation which are updated and the rotation transformation and translation transformation which are calculated immediately before are less than a predetermined threshold (See claim 4 for detailed analysis.)


Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
as to claim 2 and 6, the prior art references of failed to teach or suggest the equation in the claim or to show the obviousness of the claim as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613